     Case 2:19-cv-10677-TJH-SP Document 20 Filed 04/14/20 Page 1 of 8 Page ID #:298



 1 Lincoln D. Bandlow, Esq. (CA #170449)
   Lincoln@BandlowLaw.com
 2 Law Offices of Lincoln Bandlow, PC
   1801 Century Park East, Suite 2400
 3 Los Angeles, CA 90067
   Phone: (310) 556-9680
 4 Fax: (310) 861-5550

 5    Attorney for Plaintiff
      Strike 3 Holdings, LLC
 6

 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9
      STRIKE 3 HOLDINGS, LLC,                        Case No.: 2:19-cv-10677-TJH-SP
10
                         Plaintiff,                  NOTICE OF SUPPLEMENTAL
11                                                   AUTHORITY
      vs.
12
      JOHN DOE subscriber assigned IP
13    address 47.152.112.168,
14                       Defendant.
15
            PLEASE TAKE NOTICE that the Honorable Magistrate Judge DeMarchi
16
      issued an Order Denying Motion to Quash Subpoena and Motion to Dismiss
17
      concerning a nearly identical motion to the one before this Court. Strike 3 Holdings,
18
      LLC has appended Judge DeMarchi’s Order hereto.
19

20    Date: April 14, 2020                            Respectfully submitted,
21
                                               By: /s/ Lincoln Bandlow
22                                             Lincoln Bandlow, Esq.
                                               Law Offices of Lincoln Bandlow, P.C.
23

24                                             Attorney for Plaintiff
                                               Strike 3 Holdings, LLC
25

26
27

28                                               1

                                  Notice of Supplemental Authority
                                                                     Case No. 2:19-cv-10677-TJH-SP
                                  Case 2:19-cv-10677-TJH-SP
                                           Case 5:19-cv-08239-VKD
                                                              Document
                                                                   Document
                                                                       20 Filed
                                                                             31 04/14/20
                                                                                 Filed 04/13/20
                                                                                           Page 2Page
                                                                                                  of 8 1Page
                                                                                                         of 7 ID #:299




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8         STRIKE 3 HOLDINGS, LLC,                         Case No. 19-cv-08239-VKD
                                                         Plaintiff,
                                   9
                                                                                             ORDER DENYING MOTION TO
                                                   v.                                        QUASH SUBPOENA AND MOTION TO
                                  10
                                                                                             DISMISS
                                  11         JOHN DOE SUBSCRIBER ASSIGNED IP
                                             ADDRESS 76.102.26.213,                          Re: Dkt. No. 16
                                  12
Northern District of California




                                                         Defendant.
 United States District Court




                                  13

                                  14            Plaintiff Strike 3 Holdings, LLC (“Strike 3”) sues John Doe Subscriber Assigned IP

                                  15    Address 76.102.26.213 (“Doe”) for copyright infringement. Dkt. No. 1. Doe now moves to quash

                                  16    the third-party subpoena to his Internet service provider (“ISP”), Comcast Cable (“Comcast”),

                                  17    seeking information identifying the subscriber and which Strike 3 expects will reveal Doe’s

                                  18    identity. Dkt. No. 16. Doe also moves to dismiss the action with prejudice pursuant to Federal

                                  19    Rule of Civil Procedure 41(b). Id. Strike 3 opposes both motions. Dkt. No. 26.

                                  20            Pursuant to Civil Local Rule 7-1(b), the Court finds Doe’s motions suitable for decision

                                  21    without oral argument. For the reasons described below, the Court denies Doe’s motion to quash

                                  22    and denies his motion to dismiss.

                                  23    I.      BACKGROUND
                                  24            Strike 3 is the owner of adult-content movies distributed through websites and DVDs.

                                  25    Dkt. No. 1 ¶¶ 2-3. Strike 3 alleges that Doe has used the BitTorrent protocol to download

                                  26    anonymously and distribute Strike 3’s movies to others in violation of Strike 3’s copyrights in the

                                  27    material. Dkt. No. 1 ¶ 4. Specifically, Strike 3 asserts that Doe has infringed its copyrights in 94

                                  28    movies between December 2018 and November 2019. Id., Ex. A. Doe is known to Strike 3 only
                                  Case 2:19-cv-10677-TJH-SP
                                           Case 5:19-cv-08239-VKD
                                                              Document
                                                                   Document
                                                                       20 Filed
                                                                             31 04/14/20
                                                                                 Filed 04/13/20
                                                                                           Page 3Page
                                                                                                  of 8 2Page
                                                                                                         of 7 ID #:300




                                   1    by his Internet Protocol (“IP”) address 76.102.26.213, which is maintained by Comcast. Id. ¶ 5.

                                   2           To ascertain Doe’s true identity, Strike 3 filed an action in equity for a bill of discovery in

                                   3    Florida state court, asserting that Strike 3’s forensic servers which detect and record infringement

                                   4    are located in Florida and that infringers are subject to specific personal jurisdiction in Florida.

                                   5    Dkt. No. 26 at 3 n.3; Dkt. No. 26-1 ¶ 7. The Florida state court granted Strike 3’s motion for leave

                                   6    to serve a subpoena on Comcast. Id., Ex. A. After Strike 3 served the subpoena on Comcast, Doe

                                   7    moved to quash, arguing that Strike 3 should have brought its copyright infringement action in

                                   8    federal court instead. Dkt. No. 26-1 ¶ 8, Ex. 2. In view of Doe’s objections, Strike 3 dismissed

                                   9    the Florida action and agreed to litigate in federal court. Dkt. No. 26 at 1, 4.

                                  10           On December 18, 2019, Strike 3 filed the complaint in this action. Dkt. No. 1. Thereafter,

                                  11    on January 17, 2020, Strike 3 filed an ex parte application for leave to serve an early third-party

                                  12    subpoena on Comcast in order to identify the name and address of the subscriber associated with
Northern District of California
 United States District Court




                                  13    the IP address associated with the allegedly infringing conduct. Dkt. No. 8. The Court found that

                                  14    Strike 3 demonstrated good cause to permit early discovery and granted permission for Strike 3 to

                                  15    serve the subpoena on Comcast. Dkt. No. 9. The Court’s order included provisions to protect the

                                  16    subscriber's privacy. Id. at 2.

                                  17           Following Strike 3’s service of the subpoena on Comcast, Doe appeared through counsel

                                  18    and filed the motions to quash and to dismiss the action now before the Court. Dkt. No. 16.

                                  19    II.    MOTION TO QUASH
                                  20           A.      Legal Standard
                                  21           Federal Rule of Civil Procedure 45 governs discovery of non-parties by subpoena. The

                                  22    scope of discovery through a Rule 45 subpoena is the same as the scope of discovery permitted

                                  23    under Rule 26(b). Beaver Cty. Employers Ret. Fund v. Tile Shop Holdings, Inc., No. 3:16-mc-

                                  24    80062-JSC, 2016 WL 3162218, at *2 (N.D. Cal. June 7, 2016) (citing Fed. R. Civ. P. 45 advisory

                                  25    comm.'s note (1970); Fed. R. Civ. P. 34(a)). Rule 26 permits discovery “regarding any non-

                                  26    privileged matter that is relevant to any party’s claim or defense and proportional to the needs of

                                  27    the case considering the importance of the issues at stake in the action, the amount in controversy,

                                  28    the parties’ relative access to relevant information, the parties’ resources, the importance of the
                                                                                           2
                                  Case 2:19-cv-10677-TJH-SP
                                           Case 5:19-cv-08239-VKD
                                                              Document
                                                                   Document
                                                                       20 Filed
                                                                             31 04/14/20
                                                                                 Filed 04/13/20
                                                                                           Page 4Page
                                                                                                  of 8 3Page
                                                                                                         of 7 ID #:301




                                   1    discovery in resolving the issues, and whether the burden or expense of the proposed discovery

                                   2    outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

                                   3           The Court must limit the frequency or extent of discovery if it determines that: “(i) the

                                   4    discovery sought is unreasonably cumulative or duplicative, or can be obtained from some other

                                   5    source that is more convenient, less burdensome, or less expensive; (ii) the party seeking

                                   6    discovery has had ample opportunity to obtain the information by discovery in the action; or (iii)

                                   7    the proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P.

                                   8    26(b)(2)(C). Rule 45 further provides that “the court for the district where compliance is required

                                   9    must quash or modify a subpoena that: (i) fails to allow a reasonable time to comply; (ii) requires

                                  10    a person to comply beyond the geographical limits specified in Rule 45(c); (iii) requires disclosure

                                  11    of privileged or other protected matter, if no exception or waiver applies; or (iv) subjects a person

                                  12    to undue burden.” Fed. R. Civ. P. 45(d)(3)(A).
Northern District of California
 United States District Court




                                  13           Generally, “a party has no standing to seek to quash a subpoena issued to someone who is

                                  14    not a party to the action, unless the objecting party claims some personal right or privilege with

                                  15    regard to the documents sought.” Drummond Co., Inc. v. Collingsworth, 2013 WL 6074157, at

                                  16    *15 (N.D. Cal. Nov. 18, 2013) (quoting 9A Charles A. Wright & Arthur R. Miller, Fed. Prac. &

                                  17    Proc. § 2459 (3d ed. 2008)). If good cause is shown, a court may “issue an order to protect a party

                                  18    or person from annoyance, embarrassment, oppression, or undue burden or expense, including . . .

                                  19    forbidding the disclosure or discovery.” Fed. R. Civ. P. 26(c)(1)(A).

                                  20           The moving party bears the burden of persuasion on a motion to quash, but the party

                                  21    issuing the subpoena must demonstrate that the discovery is relevant. See Chevron Corp. v.

                                  22    Donziger, No. 3:12-mc-80237-CRB, 2013 WL 4536808, at *4 (N.D. Cal. Aug. 22, 2013) (citation

                                  23    omitted); see also Optimize Tech. Solutions, LLC v. Staples, Inc., No. 5:14-mc-80095-LHK, 2014

                                  24    WL 1477651, at *2 (N.D. Cal. Apr. 14, 2014).

                                  25           B.      Discussion
                                  26           Doe makes several arguments in support of his motion to quash. First, Doe contends that

                                  27    Strike 3’s subpoena to Comcast violates his right to privacy under the “Federal Cable Privacy Act”

                                  28    and that Strike 3 intends to use the Comcast subscriber’s name and address to harass him into a
                                                                                          3
                                  Case 2:19-cv-10677-TJH-SP
                                           Case 5:19-cv-08239-VKD
                                                              Document
                                                                   Document
                                                                       20 Filed
                                                                             31 04/14/20
                                                                                 Filed 04/13/20
                                                                                           Page 5Page
                                                                                                  of 8 4Page
                                                                                                         of 7 ID #:302




                                   1    “shame settlement,” regardless of whether the subscriber is actually the infringer. Dkt. No. 26 at

                                   2    10. In its order granting Strike 3’s ex parte application for leave to serve the subpoena on

                                   3    Comcast, the Court specifically prohibited Strike 3 from publicly revealing the subscriber’s

                                   4    personal identifying information, absent the subscriber’s consent or leave of the Court. Dkt. No. 9

                                   5    at 2. Doe’s privacy concerns have therefore already been addressed.

                                   6           Second, Doe argues that Strike 3’s decision to file and then dismiss the bill of discovery

                                   7    action in Florida and then file the copyright action in federal court creates an undue burden on Doe

                                   8    by forcing him to file a second motion to quash in federal court. Dkt. No. 26 at 10–14. Doe

                                   9    accuses Strike 3 of “forum shopping,” “abuse [of] process,” and “litigation gamesmanship.” This

                                  10    argument is unpersuasive. Because Doe is not the party responding to the subpoena, his claim of

                                  11    undue burden falls flat, particularly where Strike 3 filed this action in federal court at Doe’s

                                  12    behest. See Third Degree Films, Inc. v. Does 1-178, 2012 WL 12925674, at *2 (N.D. Cal. Dec. 6,
Northern District of California
 United States District Court




                                  13    2012) (“Defendant is not faced with an undue burden because the subpoena is directed at the ISP

                                  14    and not the Defendant. It is the ISP that is compelled to disclose the information, and thus, its

                                  15    prerogative to claim an undue burden.”) (internal citations omitted); see also Mount Hope Church

                                  16    v. Bash Back!, 705 F.3d 418, 428 (9th Cir. 2012) (holding that “undue burden” is “the burden

                                  17    associated with compliance”).

                                  18           Third, Doe complains that Strike 3’s filing first in Florida and later here results in delay in

                                  19    obtaining information from Comcast that in turn creates a risk that relevant information in

                                  20    Comcast’s possession has been lost. This argument also is unpersuasive. Doe’s own conduct

                                  21    belies his professed concern about delay and potential loss of information. Doe moved to quash

                                  22    Strike 3’s first subpoena in Florida and apparently failed to take any action on his own initiative to

                                  23    ensure that Comcast would preserve any information Doe believed he might need for his defense.

                                  24    Dkt. No. 26-1 ¶ 8, Ex. 2. After Strike 3 dismissed the Florida state court action at Doe’s request

                                  25    and re-filed in this Court, Doe took no action to have the Court order Comcast to preserve

                                  26    evidence, but rather has again moved to quash Strike 3’s subpoena to Comcast. In any event, the

                                  27    Court expects that any delay in obtaining information from Comcast would prejudice Strike 3 and

                                  28    not Doe, as it is possible that Strike 3 will be unable to obtain the information necessary to satisfy
                                                                                           4
                                  Case 2:19-cv-10677-TJH-SP
                                           Case 5:19-cv-08239-VKD
                                                              Document
                                                                   Document
                                                                       20 Filed
                                                                             31 04/14/20
                                                                                 Filed 04/13/20
                                                                                           Page 6Page
                                                                                                  of 8 5Page
                                                                                                         of 7 ID #:303




                                   1    the applicable pleading standard discussed further below.

                                   2           Finally, Doe argues that the Court should quash the subpoena because Strike 3’s complaint

                                   3    is subject to dismissal for failure to state a claim. Dkt. No. 26 at 13–14. Specifically, Doe

                                   4    contends that Strike 3’s complaint fails to satisfy the pleading standard set out in Cobbler Nevada

                                   5    LLC v. Gonzalez, 901 F.3d 1142 (9th Cir. 2018). In that case, the Ninth Circuit held that a bare

                                   6    allegation that a defendant is the registered subscriber of an IP address associated with infringing

                                   7    activity is insufficient to state a claim for copyright infringement; rather, “[a] plaintiff must allege

                                   8    something more to create a reasonable inference that a subscriber is also an infringer.” 901 F.3d at

                                   9    1144–45. Doe’s invocation of Cobbler Nevada in support of his contention that Strike 3’s

                                  10    subpoena must be quashed because the complaint does not yet allege the “something more” is

                                  11    inapt. Cobbler Nevada does not bar early discovery by means of a subpoena to an ISP for a

                                  12    subscriber’s identity, which is precisely what Strike 3 seeks here. Rather, in Cobbler Nevada, the
Northern District of California
 United States District Court




                                  13    plaintiff was unable to plead anything more than the subscriber’s identity even after obtaining

                                  14    early discovery of the ISP. See id. at 1145–46; Strike 3 Holdings, LLC v. Doe, No. CV 19-00723

                                  15    (JCS), 2019 WL 2996428, at *3 (N.D. Cal. July 9, 2019) (stating that “Cobbler Nevada does not

                                  16    stand for the proposition that subpoenas may not be used to determine a subscriber’s name” and

                                  17    listing cases so holding). However, concern that some future amended pleading may be

                                  18    insufficient is not a sound basis for Doe’s challenge to Strike 3’s subpoena to Comcast.

                                  19           Accordingly, the Court denies Doe’s motion to quash.

                                  20    III.   MOTION TO DISMISS
                                  21           A.      Legal Standard
                                  22           Federal Rule of Civil Procedure 41(b) provides: “If the plaintiff fails to prosecute or to

                                  23    comply with these rules or a court order, a defendant may move to dismiss the action or any claim

                                  24    against it.” “[D]ismissal is a harsh penalty and, therefore, it should only be imposed in extreme

                                  25    circumstances.” Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). A grant or denial of

                                  26    involuntary dismissal rests in the sound discretion of the Court. Ashbaucher v. City of Arcata, No.

                                  27    CV 08–2840 MHP (NJV), 2010 WL 11211481, at *2 (N.D. Cal. Aug. 19, 2010); see also Link v.

                                  28    Wabash R.R. Co., 370 U.S. 626, 633 (1962).
                                                                                           5
                                  Case 2:19-cv-10677-TJH-SP
                                           Case 5:19-cv-08239-VKD
                                                              Document
                                                                   Document
                                                                       20 Filed
                                                                             31 04/14/20
                                                                                 Filed 04/13/20
                                                                                           Page 7Page
                                                                                                  of 8 6Page
                                                                                                         of 7 ID #:304



                                               B.      Discussion
                                   1
                                               Doe moves for involuntary dismissal with prejudice pursuant to Rule 41(b) for failure to
                                   2
                                        comply with Rule 11 or, possibly, for failure to comply with Rule 8. Dkt. No. 16 at 14–25.
                                   3
                                               Rule 11(b) states in part:
                                   4
                                                       By presenting to the court a pleading, written motion, or other
                                   5                   paper—whether by signing, filing, submitting, or later advocating
                                                       it—an attorney or unrepresented party certifies that to the best of the
                                   6                   person's knowledge, information, and belief, formed after an inquiry
                                                       reasonable under the circumstances:
                                   7
                                                       (1) it is not being presented for any improper purpose, such as to
                                   8                   harass, cause unnecessary delay, or needlessly increase the cost of
                                                       litigation;
                                   9                   (2) the claims, defenses, and other legal contentions are warranted
                                                       by existing law or by a nonfrivolous argument for extending,
                                  10                   modifying, or reversing existing law or for establishing new law.
                                  11    Fed. R. Civ. P. 11(b)(1)-(2). Doe contends that Strike 3 violated Rule 11(b)(2) by knowingly
                                  12
Northern District of California




                                        filing a complaint that does not meet the Cobbler Nevada standard. Dkt. No. 16 at 18–25. He also
 United States District Court




                                  13    appears to suggest that Strike 3 violated Rule 11(b)(1) because this action is intended to harass,
                                  14    cause unnecessary delay, or needlessly increase the cost of litigation. Id. at 14–18.
                                  15           As an initial matter, Doe’s motion to dismiss for failure to comply with Rule 11 does not
                                  16    comply with the procedural requirements for a motion for Rule 11 sanctions. Doe seeks dismissal
                                  17    with prejudice as a sanction for violation of Rule 11(b). Rule 11(c) and Civil Local Rule 7-8 lay
                                  18    out specific requirements for bringing such a motion for sanctions, including a 21-day safe harbor
                                  19    period for correcting or withdrawing the challenged paper. Doe does not deny that he complied
                                  20    with none of these requirements. Dkt. No. 26 at 20–21; Dkt. No. 30 at 6.
                                  21           On the merits, Doe’s request for dismissal on the ground that Strike 3 fails to state a claim
                                  22    for copyright infringement borders on frivolous. As discussed above, a copyright plaintiff is
                                  23    permitted to seek early discovery from an ISP in order to attempt to plead the “something more”
                                  24    necessary to state a claim for copyright infringement under Cobbler Nevada. See supra Section
                                  25    II.B. Doe’s motion to dismiss on this ground is premature.
                                  26           Doe has articulated no other viable basis for dismissal of the action under Rule 41(b). The
                                  27    Court has already considered and rejected Doe’s contention that Strike 3’s bill of discovery action
                                  28
                                                                                          6
                                  Case 2:19-cv-10677-TJH-SP
                                           Case 5:19-cv-08239-VKD
                                                              Document
                                                                   Document
                                                                       20 Filed
                                                                             31 04/14/20
                                                                                 Filed 04/13/20
                                                                                           Page 8Page
                                                                                                  of 8 7Page
                                                                                                         of 7 ID #:305




                                   1    in Florida state court demonstrates a “cut and run” strategy designed to harass Doe, increase his

                                   2    litigation costs, and delay this action. Moreover, as discussed above, Strike 3 may not publicly

                                   3    reveal the identity of the subscriber without the subscriber’s consent or leave of the Court. Id.;

                                   4    Dkt. No. 9 at 2. The Court finds no basis for Doe’s contentions that his privacy is at risk and that

                                   5    Strike 3 subpoenas subscriber information in order to harass Doe.

                                   6           Accordingly, the Court denies Doe’s motion to dismiss under Rule 41(b).

                                   7    IV.    CONCLUSION
                                   8           For the foregoing reasons, the Court denies the motions to quash and to dismiss.

                                   9           The April 14, 2020 hearing is hereby VACATED.

                                  10           IT IS SO ORDERED.

                                  11    Dated: April 13, 2020

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                      VIRGINIA K. DEMARCHI
                                  14                                                                  United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          7
